In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                    No. 06-20-00083-CV




IN THE INTEREST OF R.H., Z.K., K.K., AND L.K., CHILDREN




          On Appeal from the 307th District Court
                  Gregg County, Texas
              Trial Court No. 2018-779-DR




        Before Morriss, C.J., Burgess and Stevens, JJ.
         Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION

        In a suit brought by the Texas Department of Family and Protective Services (the

Department), the trial court terminated the parental rights of S.K., the mother of four children,

R.H., Z.K., K.K., and L.K.,1 on three grounds specified in the Texas Family Code—Section

161.001, subsections (b)(1)(D), (E), and (O). See TEX. FAM. CODE ANN. § 161.001(b)(1)(D),

(E), (O). On appeal, S.K. contends that (1) the evidence was legally and factually insufficient to

terminate her rights under subsections D, E, and O and (2) the evidence was legally and factually

insufficient to show that termination was in the best interests of the children.

        We affirm the trial court’s order because the evidence was legally and factually sufficient

to show that termination of S.K.’s parental rights was justified under subsections (D) and (E) and

that termination was in the children’s best interests.

I.      Standard of Review

        “The natural right existing between parents and their children is of constitutional

dimensions.” In re E.J.Z., 547 S.W.3d 339, 343 (Tex. App.—Texarkana 2018, no pet.) (quoting

Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985)). “Indeed, parents have a fundamental right to

make decisions concerning ‘the care, custody, and control of their children.’” Id. (quoting Troxel

v. Granville, 530 U.S. 57, 65 (2000)). “Because the termination of parental rights implicates

fundamental interests, a higher standard of proof—clear and convincing evidence—is required at

trial.” Id. (quoting In re A.B., 437 S.W.3d 498, 502 (Tex. 2014)). This Court is required to

“engage in an exacting review of the entire record to determine if the evidence is . . . sufficient to

1
 To protect the confidentiality of the children involved, we refer to the children, the mother, and her husband by
initials. See TEX. R. APP. P. 9.8(b)(C)(2).
                                                        2
support the termination of parental rights.” Id. (quoting In re A.B., 437 S.W.3d 498, 500 (Tex.

2014)). “[I]nvoluntary termination statutes are strictly construed in favor of the parent.” Id.

(quoting In re S.K.A., 236 S.W.3d 875, 900 (Tex. App.—Texarkana 2007, pet. denied) (quoting

Holick, 685 S.W.2d at 20)).

       “In order to terminate parental rights, the trial court must find, by clear and convincing

evidence, that the parent has engaged in at least one statutory ground for termination and that

termination is in the child’s best interest.” Id. (citing TEX. FAM. CODE ANN. § 161.001; In re

E.N.C., 384 S.W.3d 796, 798 (Tex. 2012)). “‘Clear and convincing evidence’ is that ‘degree of

proof that will produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.’” Id. (quoting TEX. FAM. CODE ANN. § 101.007 (citing

In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009))). “This standard of proof necessarily affects our

review of the evidence.” Id.

       “In our legal sufficiency review, we consider all the evidence in the light most favorable

to the findings to determine whether the fact-finder reasonably could have formed a firm belief

or conviction that the grounds for termination were proven.” In re L.E.S., 471 S.W.3d 915, 920

(Tex. App.—Texarkana 2015, no pet.) (citing In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005)

(per curiam); In re J.L.B., 349 S.W.3d 836, 846 (Tex. App.—Texarkana 2011, no pet.)). “We

assume the trial court, acting as fact-finder, resolved disputed facts in favor of the finding, if a

reasonable fact-finder could do so, and disregarded evidence that the fact-finder could have

reasonably disbelieved or the credibility of which reasonably could be doubted.” Id. (citing

J.P.B., 180 S.W.3d at 573).

                                                  3
       “In our review of factual sufficiency, we give due consideration to evidence the trial

court could have reasonably found to be clear and convincing.” Id. (citing In re H.R.M., 209

S.W.3d 105, 109 (Tex. 2006) (per curiam)). “We consider only that evidence the fact-finder

reasonably could have found to be clear and convincing and determine ‘whether the evidence is

such that a fact[-]finder could reasonably form a firm belief or conviction about the truth of the

. . . allegations.’” Id. (quoting In re H.R.M., 209 S.W.3d 105, 109 (Tex. 2006) (quoting In re

C.H., 89 S.W.3d 17, 25 (Tex. 2002) (citing In re J.F.C., 96 S.W.3d 256, 264, 266 (Tex. 2002)))).

“If, in light of the entire record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not reasonably have

formed a firm belief or conviction, then the evidence is factually insufficient.” Id. (quoting

J.F.C., 96 S.W.3d at 266). In making this determination, we must undertake “an exacting review

of the entire record with a healthy regard for the constitutional interests at stake.” Id. (quoting

In re A.B., 437 S.W.3d 498, 503 (Tex. 2014) (quoting C.H., 89 S.W.3d at 26)).

       “Despite the profound constitutional interests at stake in a proceeding to terminate

parental rights, ‘the rights of natural parents are not absolute; protection of the child is

paramount.’” Id. (quoting In re A.V., 113 S.W.3d 355, 361 (Tex. 2003) (quoting In re J.W.T.,

872 S.W.2d 189, 195 (Tex. 1994)) (citing In re M.S., 115 S.W.3d 534, 547 (Tex. 2003))). “A

child’s emotional and physical interests must not be sacrificed merely to preserve parental

rights.” Id. (quoting In re C.A.J., 459 S.W.3d 175, 179 (Tex. App.—Texarkana 2015, no pet.)

(citing C.H., 89 S.W.3d at 26)).




                                                 4
         “Only one predicate finding under Section 161.001[b](1) is necessary to support a

judgment of termination when there is also a finding that termination is in the child’s best

interest.” Id. at 923 (quoting In re O.R.F., 417 S.W.3d 24, 37 (Tex. App.—Texarkana 2013, pet.

denied) (quoting A.V., 113 S.W.3d at 362) (citing In re K.W., 335 S.W.3d 767, 769 (Tex. App.—

Texarkana 2011, no pet.))). Even so, in In re N.G., the Texas Supreme Court held that due

process demands that we review the evidence supporting findings under grounds D and E when

they are challenged on appeal because termination of parental rights under these grounds “may

have implications for . . . parental rights to other children.” In re N.G., 577 S.W.3d 230, 234

(Tex. 2019). As a result, we focus our analysis on grounds D and E.

II.      Evidence at Trial

         A.       The Children’s Condition Under S.K.’s Care

                  1.       C.K.

         In 2013, and while S.K. was pregnant with R.H., the Department began investigating

S.K. due to her alleged physical neglect of then two-year-old C.K.2 At the time, S.K. and the

children had either been living in a car or they had been living in various residences with

unsuitable individuals, and S.K. had been unable to provide food for the child. Rose Chumley,

the program director for the Department, stated that, because S.K. needed assistance and

guidance, she was given a step-by-step services plan to help her learn how to provide for and

take care of C.K.



2
 S.K.’s parental rights to C.K. are not at issue in this appeal; however, the facts surrounding her early childhood are
relevant to it.
                                                          5
           Chumley stated that her first home visit with S.K. took place at a residence in Big Sandy.

Chumley described S.K.’s living conditions as “horrible.” The house was unsanitary, the yard

was overgrown with bushes and trees, there were inoperable vehicles in the yard, and there were

numerous cats outside. According to Chumley, the carpet inside the home “was saturated with

urine and feces from cats.” The furniture was stained, there were multiple cats inside the house,

there was cat fur everywhere and dishes and baby bottles all over the counter and the sink, and

the baby bottles had green algae inside of them. There were open cereal boxes with cats sitting

next to them, a cat in the bassinet, and clothes thrown everywhere in the room. Chumley stated,

“It was unlivable for adults but for sure children.” Due to the shocking condition of the house,

Chumley was forced to leave after being inside the house for only twenty minutes.3 Sometime

after Chumley’s visit, C.K. was placed in a parental-child safety placement with fictive kin. S.K.

agreed to C.K.’s placement in the home.4 Eventually, C.K. was permanently placed with a

family living in another town.

                    2.       R.H.

           During her initial visit with S.K. in Big Sandy, Chumley informed S.K. that she could not

bring R.H., as a newborn, into the home in which she was then living. In addition, Chumley

made it clear to S.K. that she could not take R.H. to live with S.K.’s mother due to her mother’s




3
    Chumley explained that she normally would stay for a forty-five-minute assessment.
4
 S.K. claimed that, after R.H. was born, she experienced post-partum depression and that was the reason she had
entered into the agreement to give up her rights to C.K. S.K. maintained that she had been given two options by a
counselor: either give up C.K. or lose both C.K. and R.H. According to S.K., the counselor gave her that option
because “[h]e said [she] wasn’t in [her] right state of mind.”
                                                           6
methamphetamine addiction.            However, according to Chumley, S.K. did not appear to be

concerned about her mother’s drug use.

        Chumley also talked to S.K. about suitable living arrangements in low-income housing,

and she reminded S.K. of the services that had already been offered to her regarding housing and

welfare assistance. Although S.K. did not respond to Chumley’s suggestions, the individuals

who lived with S.K. told Chumley that they had found a privately-owned rental property in

Gladewater that had to be repainted and that they would be moving into that residence prior to

S.K. giving birth to R.H. The private rental property was very close to the Gladewater low-

income housing properties, but, according to Chumley, “[S.K.] did not want to hear about living

independently. She expressed no interest in filling out housing applications.”

        R.H. was born in June 2013 and weighed six pounds, three ounces. Prior to her discharge

from the hospital, several hospital workers gave S.K. instructions on how to care for R.H. After

S.K. and R.H. were released from the hospital, and as planned, S.K. and R.H. moved into the

Gladewater rental property with S.K.’s friends. Chumley began making weekly visits to the

residence so that she could continue assisting S.K. in caring for R.H.5 Chumley said that, during

the first week of R.H.’s life, S.K. was attentive to his needs and was properly preparing his

bottles. Yet, by the second week of his life, R.H. had not gained any weight, and by the third




5
 Several other individuals went to S.K.’s home to help her care for R.H. Those individuals, “observed [S.K.]
making bottles, feeding R.H., burping him, changing his diapers, [and] bathing him[;] they observed her doing all of
those things and giving her certain instructions to do so.”

                                                         7
week, he weighed less than he did at birth. As a result, when R.H. was almost one month old, he

was admitted to the hospital for failure to thrive due to inadequate nutrition.6

            Dr. Robert Hough, M.D., received R.H., as a failure to thrive patient, after he had been

transferred from the hospital where he had been given a bolus of IV fluid. Hough explained that

R.H. was malnourished and that “he was below his birth weight even at something, like, twenty-

four days old.” After he had been hydrated by IV, they monitored his feedings and found that he

ate well and was gaining weight. R.H. was released from the hospital after a three-day stay.

            Local pediatrician Dr. Steve Womack saw R.H. on an out-patient basis when he was one

month old. Womack explained that, although it was normal for children to see a pediatrician at

six, nine, twelve, and fifteenth months of age, Womack did not see R.H. for any of those

checkups.7 Womack testified, however, that, by the time he was seventeen months old, R.H. was

growing at a normal rate. By 2013, the Department had closed its case involving S.K. and her

children.

                     3.       Z.K.

            Z.K. was born in May 2015. Womack began seeing him at eighteen months of age,

which was Z.K.’s first visit to a pediatrician. At eighteen months old, Z.K. had never been

vaccinated. Womack explained that, by the time a child turns eighteen months old, he should

have been vaccinated against, among others, diphtheria, tetanus, pertussis, haemophilus

influenzae B, pneumococcus, measles, varicella, and diphtheria.                         After his eighteen-month


6
    The term “failure to thrive” means that a child is not growing and developing as he should be.
7
    Womack conceded that he did not know if any of the children had been to see another pediatrician.
                                                             8
checkup, Z.K. should have seen a doctor for a twenty-four-month checkup and a thirty-month

checkup. Z.K. saw the doctor for his thirty-month checkup, but not his twenty-four-month

checkup.

                  4.       K.K.

         K.K. was born in August 2016, and Womack began seeing her when she was about two

months old. Womack explained that, in general, children should be seen by a physician “about

three to five days after birth, and then again a week later, and then at two months of age.” K.K.

had a four-month checkup, but she missed her six-, nine-, twelve-, and fifteen-month visits.

According to Womack, by that time, L.K. should have had several vaccinations, but she had not.

Womack did see K.K. at her eighteen-month checkup and her two-year checkup.

                  5.       L.K.

         Around January 2018, and prior to L.K.’s birth, S.K. and her children began living with

her brother in Gilmer.8 It was at that time that the Department again became involved with the

family due to a report that the house in which they were living had no water or electricity. S.K.

denied those allegations. Regardless, the Department began to work with S.K. to attain stable

housing for the family and to make sure the children made it to their doctor and dental

appointments.

         L.K. was born at the beginning of February 2018, weighing six pounds and seven ounces.

At her first visit to see Womack, L.K. was three weeks old, and she weighed six pounds, four

ounces. On March 1, 2018, when L.K. was about one month old, she weighed six pounds and

8
 S.K. denied that she was required to go live with her brother due to the Department’s allegation that her mother was
using illegal drugs.
                                                         9
seven ounces. In Womack’s opinion, L.K.’s increase in weight of only three ounces was “not

good.” Womack said that, during that visit, S.K. explained that L.K. had been “spitting up quite

a bit,” which, according to Womack, was not unusual. To help L.K. gain weight, Womack

changed her formula.

       Around April 5, 2018, S.K. took L.K. back to see Womack because she had continued to

spit up, “this time once every bottle, sometimes forcefully.” At that point, L.K. weighed six

pounds, four ounces. Womack said, “I felt like we definitely -- she had a kind of a wizened

appearance and definitely not doing what she should have been doing.” As a result, Womack put

L.K. on medication for reflux, “which is just severe spitting up to the point it’s a disease

problem.”

       Four days later, on April 9, 2018, S.K. went back to see Womack, at which time L.K.

weighed six pounds and eight ounces. According to S.K., L.K. was not spitting up as often, but

Womack continued her reflux medication. At L.K.’s appointment on April 18, L.K. had lost

three ounces, “but [S.K.] stated that the baby had been eating well and just spit up a little bit.”

Womack explained that L.K. was two and one-half months of age at that time, and she was still

not back to her birth weight even though, according to S.K., she was eating well. S.K. told

Womack that she was feeding L.K. “four to six ounces every four hours for a total of 30 ounces

during the day and was taking a total of nine of those four to 6-ounce bottles in a 24[-]hour

period.” According to Womack, if L.K. had been taking that much formula, she should have

been gaining more weight than she had gained. Womack stated that S.K. did not have any

formula the day of her visit, so the nurse offered to give her some. S.K. refused to accept the

                                                10
formula, telling the nurse that “she was giving the baby water.” Womack said that L.K. “looked

like [she] could be dead in a week.” Because Womack believed that L.K. might have had a

metabolic problem9 or some other unusual illness, he admitted her to the hospital.10

            Seven days later, L.K. weighed seven pounds and ten ounces, which was a weight gain of

one pound and five ounces.11 Womack “could only conclude that” the only difference in L.K.’s

care before and after the hospitalization “was a different caretaker.”12 After her release from the

hospital, L.K. was removed from S.K.’s care and was placed with a foster family.

            B.      The Children’s Placements

                    1.       R.H.’s and Z.K.’s Foster Home

            Stacy Wicke became R.H.’s and Z.K.’s foster parent in 2018. When Wicke initially saw

the children, they were filthy, and one of them was not wearing shoes. Wicke described the

children as looking like “homeless orphans.”                    Both children’s teeth were in such horrible

9
    L.K. was never tested for metabolic problems.
10
  In addition to Womack’s testimony, Dr. Suzanne Gomez-Diaz, M.D., who is also a pediatrician, testified that she
was L.K.’s doctor while L.K. was in the hospital for failure to thrive. Gomez-Diaz stated that she had never seen a
baby L.K.’s age with such a low weight. While L.K. was in the hospital, Gomez-Diaz said that she gained a
significant amount of weight. After ruling out other potential problems, Gomez-Diaz concluded that L.K.’s
significantly low weight was due to lack of proper feeding. She also stated that, had L.K. not been admitted to the
hospital, “she would have died eventually.” According to Gomez-Diaz, she had also seen the other children while
she was L.K.’s physician, “and they did not appear to have good hygiene and they had several dental cares.” In
addition, they were not wearing shoes. Gomez-Diaz was surprised to learn that, in 2013, S.K. had been trained in
proper nutrition and feeding. At any rate, she recommended that L.K. be discharged from the hospital and placed
into foster care.
          Moreover, L.K.’s primary care pediatrician, Dr. Rebecca Hough, M.D., testified regarding L.K.’s condition
after she was released from the hospital. Her testimony corroborated Womack’s and Gomez-Diaz’s testimony. She
also added that, despite the existence of some developmental delays due to their earlier circumstances with S.K.,
L.K. and K.K. were currently progressing well in foster care.

 Wyrick explained that babies that are L.K.’s age usually gain about one ounce per day. After her hospital stay,
11

L.K. had gained about three times the normal weight gain.
12
     Womack stated that he did not “want to demonize [S.K.] because [S.K.] was concerned a lot of the time.”
                                                           11
condition that it was painful for them to eat food. When Wicke attempted to brush their teeth,

the children would cry out, “It hurts.” After they were placed with Wicke, the children had to be

sedated for dental surgery. Wicke said that, after their surgery, the children saw the dentist once

every six months unless there was some sort of unexpected problem.

        According to Wicke, when the children first came to live with her, they were “[v]ery

subdued, quiet, shy. [They] couldn’t understand them at all. It took quite a few weeks for

[them] to actually be able to communicate verbally. They did not like bath time at all.” The

children acted as though they feared running water, like they had not seen it before. According

to Wicke, the children had nightmares. She explained that R.H. would come wake her up when

he had a nightmare and that, although it happened less frequently, it still happened on occasion.

Wicke said that, when they first came to live with her, they hated to eat vegetables, but they

loved junk food. Yet, Wicke had slowly incorporated healthy food into their diets. In addition,

they began going to speech therapy, and according to Wicke, the therapy had helped them with

their speech issues.

        When the children were returned to Wicke after being on monitored return with S.K.,13

their behavior had changed. Wicke explained that R.H. would be very withdrawn and moody

and that Z.K. would be very belligerent. Wicke explained that, after Z.K. returned, one evening

he “just out of the blue slapped [her] in the face.” Wicke reprimanded him, stating, “Z.K., we

don’t do that.” “You don’t ever hit anybody, and you don’t ever slap, especially slap them in the


13
  On September 26, 2019, the children were placed on monitored return and went back to live with S.K. Just a few
months later, on February 12, 2020, the Department filed a notice of removal from monitored return, maintaining
that S.K. had not complied with temporary orders or the service plan and that her home was “no longer safe for the
children to remain.”
                                                       12
face.” Wicke asked him where he had learned to do that, and Z.K. said he had learned it from

S.K.’s husband, D.S.

        Wicke stated that, since she has had the children back, she has kept them “[s]uper, super

busy,” and according to Wicke, they were very happy to be back with her. Wicke said that,

when they returned, R.H. said, “Mom, I’m home.” Although there were some adjustments to be

made after the children were back from monitored return, Wicke said that they had progressed by

“open[ing] up a whole lot” and that she believed they were happy living in their home.

        Wicke described all of the medical, speech pathology, and physical therapy appointments

the children would have in the near future. She also said that, if Z.K. missed his physical therapy

appointments following his necessary surgery, he was “just not going to learn how to walk

properly again.” As for his surgery, Wicke explained, “The longer it’s waited, the worse it will

be for Z.K.”

        Wicke stated that she loved the children and that she could not “see them being placed

yet somewhere new again.” She continued, “They are a part of our family and they are part of

our hearts, and I want them to stay with us.” Wicke also said that no child should have to

experience some of the things Z.K. had been through and that she feared for the children’s safety

if they were returned to live with S.K. According to Wicke, she wanted to be the person to

provide the children with a safe home so that they could grow and progress like normal children.

Wicke said that, if she had the opportunity to adopt R.H. and Z.K., she would continue to

facilitate a relationship between the boys and their sisters, who had been placed in another foster

home.

                                                13
               2.     L.K.’s and K.K.’s Foster Home

       In the spring of 2018, L.K. and K.K. were placed in the home of Michael and Valerie

Roberts. Valerie stated that they initially got L.K. immediately after she was released from the

hospital. Valerie said, “We were shocked at her appearance.” Valerie said that she was so small

that she looked like a newborn. She stated that L.K.’s coloring “seemed a little off to [them].”

She continued, “[B]abies typically are kind of pink.” Valerie also recalled that L.K.’s body was

disproportionate in that her head was too big for her body. Valerie stated that L.K. was scared

and hungry the night they took her into their care. Valerie said that L.K. did well during her

feedings and that she did spit up a little, but it had not been excessive. Valerie said that L.K.

began putting on weight and continued to do so. After the Roberts had her for about a month,

L.K. began to look better. Valerie stated, “She didn’t even look like the same baby.” But, as she

grew, she began hoarding food. According to Valerie, it took several months for her to be secure

in the fact that there would always be food.

       According to Valerie, when L.K. resumed living with them after monitored return, she

had regressed into the same pattern of behavior of hoarding food. When the Roberts moved into

a new home, L.K. was concerned about whether they would still have food. Valerie stated that

L.K. had been “getting better,” but “concern was still there.” In addition, Valerie said that, upon

the girl’s return, L.K. had ringworm and “she was waking up crying about the Boogie Man very

frequently.”

       By the time of trial, Valerie said that L.K. and K.K. were doing well, but that K.K.

continued to have issues regarding S.K.’s husband, D.S. On visitation days, K.K. would tell

                                                14
Valerie that she wanted to see her “old mommy S.K., but [she did not] want to see D.S.” Other

than that, both girls have gotten back their personalities since coming back from being with S.K.

and D.S., and they were doing well in therapy. Valerie believed the girls should not be returned

to S.K. Valerie said that, if they were returned to S.K., Valerie would fear for their safety.

Along with her husband, Valerie wanted to provide the girls with a safe and secure life, and it

was their intention to adopt them. Regardless, Valerie said that S.K. “absolutely” loved her

children.

       Michael Roberts testified primarily about the children’s behavior and physical

characteristics when they were returned to his house after monitored return with S.K. Roberts

said that they both looked unhealthy and that “their skin was sort of a pale yellow and almost

looked thin, almost transparent sort of on the outside.” According to Roberts, he “could see their

major sort of blood vessels.” They were dirty and had “very dark circles under their eyes.”

Roberts explained that the girls were excited to be home but that, after the initial excitement

wore off, “they were just a shell of who they were when they left.” Roberts described them as

“almost unrecognizable.”

       Roberts explained that, prior to monitored return, the girls were “outgoing,” “bubbly,”

and “very playful.” But when they returned, they were not happy, and it appeared that they had

not been fed properly. K.K., in particular, “had a very curious fear of being outside. He said she

never verbalized what was wrong but that “her reaction was repeatedly to run back into the

garage,” where she would play with her toys. On “countless” occasions, K.K. would be afraid of

the “Boogie Man[,]” and when she first returned to the Roberts home, she would have

                                               15
nightmares about the “Boogie Man” “practically every night.” On one occasion, Roberts took

K.K. outside to walk around the property to show her that there was no “Boogie Man.” On

another occasion, K.K. ran out of the bathroom, saying, “The Boogie Man’s in there.” When

Roberts asked her who the “Boogie Man” was, she responded, “Daddy D.S.”

        Roberts also testified that K.K. exhibited abnormal behavior with her doll on a few

occasions. Roberts explained that K.K. had been playing when she put her hands around the

dolls neck and slammed it on the couch. When Roberts asked K.K. what she was doing to her

doll, K.K. answered, “Choking it.” Roberts said that K.K. told him that her doll was being bad.

K.K. also said that D.S. had choked her.14 According to Roberts, when the girls came back from

monitored return, he found two bruises on the back of K.K.’s jawline “just underneath . . . the

neck area.” Roberts said that the bruises were pale green and oval in shape. At the time, Roberts

told Valerie, “That looks like an adult finger on either side of her neck.” Roberts said that they

did not question K.K. about it, but instead “left it alone.”

        Roberts said that he wanted K.K. and L.K. to have a “fair shot at a productive life” so

they would grow up to be “proud women.” In addition, Roberts said that he intended to adopt

both K.K. and L.K. and that it was his hope the girls could continue to have a relationship with

their brothers, R.H. and Z.K.




14
 Roberts described three different ways in which K.K. had choked her dolls. In addition, a photograph of K.K. was
admitted into evidence in which she was holding a string with a pencil attached, which she had used to choke her
doll “[b]ecause her baby [was] bad.”
                                                       16
        C.        The Department’s Intervention and Subsequent Termination of S.K.’s
                  Parental Rights

        In May 2018, due to, among other things, unstable housing, S.K. voluntarily discontinued

her parental responsibilities, and the remaining three children were removed from her care.15

Ultimately, S.K. was required to sign three service plans, and the first one began on June 1,

2018. As a part of that service plan, S.K. was required to find employment, find suitable

housing, take parenting classes, get counseling, demonstrate and maintain financial stability, and

refrain from committing any criminal act.

        On September 26, 2019, the children were placed on monitored return and went back to

live with S.K. Yet, just a few months later, on February 12, 2020, the Department filed a notice

of removal from monitored return, maintaining that S.K. had not complied with temporary orders

or the service plan and that her home was “no longer safe for the children to remain.” The court

granted the Department’s request, and the children were removed from S.K.’s home and placed

in foster care.

        On October 21, 2020, the court entered its order of termination, terminating S.K.’s

parental rights to her children pursuant to Texas Family Code—Section 161.001(b)(1),

subsections (D), (E), and (O). See TEX. FAM. CODE ANN. § 161(b)(1)(D), (E), (O). This appeal

followed.




15
  L.K. and K.K. were placed together in a foster home, while. Z.K. and R.H. were placed together in a different
foster home.
                                                      17
III.   The Evidence Was Legally and Factually Sufficient to Support Termination of
       S.K.’s Parental Rights

       S.K. contends that the evidence was legally and factually insufficient to terminate her

parental rights under subsections D, E, and O of Section 161.001 of the Texas Family Code. See

TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (O). We disagree.

       A.      Applicable Law

       “Only one predicate finding under Section 161.001[b](1) is necessary to support a

judgment of termination when there is also a finding that termination is in the child’s best

interest.” In re O.R.F., 417 S.W.3d 24, 37 (Tex. App.—Texarkana 2013, pet. denied) (quoting

A.V., 113 S.W.3d at 362) (citing In re K.W., 335 S.W.3d 767, 769 (Tex. App.—Texarkana 2011,

no pet.)). Yet, because the trial court’s findings under grounds D and E “may have implications

for . . . parental rights to other children,” due process demands that we review the trial court’s

findings under each of those grounds. N.G., 577 S.W.3d at 234.

       Termination under ground D is proper when there is clear and convincing evidence that a

parent has “knowingly placed or knowingly allowed the child to remain in conditions or

surroundings which endanger the physical or emotional well-being of the child.” TEX. FAM.

CODE ANN. § 161.001(b)(1)(D).       “A child is endangered when the environment creates a

potential for danger that the parent is aware of, but disregards.” In re N.B., No. 06-12-00007-

CV, 2012 WL 1605457, at *9 (Tex. App.—Texarkana May 8, 2012, no pet.) (mem. op.).

“[S]ubsection (D) permits termination [of parental rights] based on a single act or omission [by

the parent].” In re L.C., 145 S.W.3d 790, 797 (Tex. App.—Texarkana 2004, no pet.); see In re

A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003, pet. denied). “Inappropriate, abusive,
                                               18
or unlawful conduct by a parent . . . can create an environment that endangers the physical and

emotional well-being of a child as required for termination under subsection (D).” In re C.J.B.,

No. 05-19-00165-CV, 2019 WL 3940987, at *6 (Tex. App.—Dallas Aug. 21, 2019, no pet.)

(mem. op.). “Endanger” means, for purposes of grounds D and E, “to expose to loss or injury; to

jeopardize.” Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see L.E.S.,

471 S.W.3d at 923.

       Termination under ground E is proper when there is clear and convincing evidence that

the parent “engaged in conduct . . . which endangers the physical or emotional well-being of the

child.” TEX. FAM. CODE ANN. § 161.001(b)(1)(E). Ground (E) “refers only to the parent’s

conduct, as evidenced not only by the parent’s acts, but also by the parent’s omissions or failure

to act.” In re S.K., 198 S.W.3d 899, 902 (Tex. App.—Dallas 2006, pet. denied). Also, “[t]he

conduct to be examined includes what the parent did both before and after the child was born.”

Id. “It is not necessary that the conduct be directed at the child or that the child actually suffer

injury.” L.E.S., 471 S.W.3d at 923. “Under subsection (E), it is sufficient that the child’s well-

being is jeopardized or exposed to loss or injury.” Id. (citing Boyd, 727 S.W.2d at 533; N.S.G.,

235 S.W.3d at 367). “Further, termination under subsection (E) must be based on more than a

single act or omission. Instead, a ‘voluntary, deliberate, and conscious course of conduct by the

parent is required.’” Id. (quoting Perez v. Tex. Dep’t of Protective & Regulatory Servs., 148

S.W.3d 427, 436 (Tex. App.—El Paso 2004, no pet.) (citing In re K.M.M., 993 S.W.2d 225, 228

(Tex. App.—Eastland 1999, no pet.)).        Because they are interrelated, we consolidate our

examination of grounds D and E.

                                                19
            B.      Analysis

            The evidence showed that from the time of her first child’s birth in 2013, S.K. had

neglected her children’s physical and emotional needs, including, among other things, failing to

find and maintain a stable home for them. This is despite the fact that S.K. had been repeatedly

given information and assistance from the Department as to how to find appropriate housing.

Most, if not all, of her children had lived in motels and substandard mobile home parks, and

while there, they were forced to live with numerous other individuals, including S.K.’s mother,

who purportedly had a methamphetamine addiction. The following evidence from the record

demonstrates the substandard nature of the children’s condition while living with S.K.

                    1.       S.K.’s Place of Residence

            In 2018, S.K. began living with her husband, D.S., in a “portable building” that had “big

double doors.”16 According to S.K., the building could be “turn[ed] into a house.” Yet, at that

time, the building did not have air conditioning or running water, and D.S. “was in the process of

building the bathroom on.” S.K. conceded that that type of housing would not be considered

“hazard-free.” S.K. maintained, however, that, when the children lived with them, the house was

in good condition. According to S.K., she and D.S. bought the boys bunk beds, and K.K. slept

on her brother’s old twin bed with toddler railings. S.K. maintained that the house stayed clean

and that they had food, water, and electricity. S.K. stated that D.S. was handy with home repairs

and could run plumbing and electricity and “fix most things.” She described the building as “a

work in progress.”


16
     The pair married on June 2, 2019.
                                                    20
        Photographs of the house were admitted into evidence. The photographs showed a

disorganized, cluttered, one-and-a-half room, barn-like structure that had exposed ceilings and

exposed electrical wires. In addition, there was a poor quality or damaged water heater on top of

a beam or rafter in the open ceiling. The children’s beds were situated at one end of the building.

A refrigerator and a commercial-size ladder were placed at the other end. The floor appeared to

be plyboard or plywood and had no type of covering.

        S.K. conceded that, at least on one occasion, the building had no electrical power. S.K.

stated that the power had gone off, not because of lack of funds but “due to a storm that came

through.” S.K. stated that the building contained a stove and a refrigerator, and she denied that

they had ever been repossessed.17 S.K. said, “I told them to come get it because it kept breaking

down, and they wouldn’t replace it.” According to S.K., they “had a stove being brought to the

house and a refrigerator.” When necessary, they would store food in D.S.’s grandparent’s

refrigerator and deep freeze.18

        Although S.K. conceded that they used space heaters in the building, she denied having

any knowledge that L.K. had been burned by one of them. She also denied that the Department

workers told her to move the space heaters because they were too close to clothing. Moreover,

she would not admit that one of the space heaters had been hung above the children’s beds. S.K.


17
  According to S.K., they initially rented the stove and the refrigerator from a particular company but were
unsatisfied with them. They later rented the appliances from another company, and S.K. said, “They work perfectly
fine.”
18
  D.S. and S.K. lived on D.S.’s grandparent’s property. S.K. said that his grandparents lived “maybe 10 feet away”
from their house. According to S.K., D.S.’s grandparent’s home was “similar to [their house].” She explained,
“They [did] the same thing that we did. They built onto their house, too.” D.S.’s grandparents were familiar with
the children and would sometimes take care of them.
                                                       21
said, “They told me once to move it, and it was because it was setting on the floor and I moved it

to higher ground.” She claimed that there had been a fan on K.K.’s bed, not a heater. Yet, the

Department introduced into evidence a photograph of L.K. showing a “honeycomb shaped burn”

on her buttocks. A photograph of what appeared to be bruises in the middle of her back was also

admitted, along with a photograph of old, fading bruises on her buttocks, a fading bruise on her

left jaw, and scratches on various parts of her body. Those photographs, as well as several

others, were purportedly taken after the children had been with S.K. on monitored return.

       S.K. also conceded that, when the children were removed from monitored return with

her, they could not plug in the refrigerator because “it got laid on its back[,]” and the stove was

returned shortly after the children were taken out of the home. S.K. explained that, around that

time, the electricity to the building “was running from [an] electrical pole into [their] house

because D.S. was remodeling.” She claimed that the hook-up was only necessary so that D.S.

could plug in his power tools.

       It is clear that the one-and-a-half-room shed in which the children were living was wholly

inadequate and unsafe. While S.K. hung curtains to give the family members some “privacy,”

the photographs revealed that she fell short of her goal. The electricity and water had been

turned off at some point, and appliances had been removed from the property on at least one

occasion. S.K. even acknowledged that the family’s electricity had been provided by running an

electrical cord from inside the building to an electrical pole outside of the building. Although

S.K. had lived in the building with D.S. for about two years, she described the space as a “work




                                                22
in progress.”    Yet, the photographs showed exposed electrical wires, space heaters, and a

perilously placed water heater in the exposed ceilings.

                2.    D.S.’s Relationship to the Children

       S.K. reluctantly conceded that the children had accused her husband of physically

abusing them and sexually touching one of them. She explained that none of the children told

her that D.S. abused them, but they “supposedly” made outcries to other people. According to

S.K., she asked Z.K. about the allegations, but he denied that any abuse had taken place. As a

result of the children’s outcries, D.S. was not allowed to see the children when S.K. exercised

her visitation rights after the monitored return ended. According to S.K., the “children loved

[D.S.] to death.”

       Although S.K. understood the Department’s concern about D.S.’s alleged abuse of the

children, she said that her future plans were to move forward with her children, with D.S.

remaining in the home. S.K. said, “[D.S.] did not do that. He was never alone.” S.K. conceded

that the type of housing in which they lived, with the open space, would not be a good living

environment for a child and his accused abuser. S.K. said that, if she found out that D.S. had

sexually abused Z.K., she would “leave him in a heartbeat.” S.K. stated, “There’s no proof.

From my understanding with the video, the video didn’t even make sense. I just want Z.K. to tell

me if it’s true or not. He’s been coached so much I don’t know what’s true anymore.” S.K.

believed that the Department had been “feeding [Z.K.] lies[.]”

       Nevertheless, S.K. stated that D.S. had been nicknamed “the Boogie Man” or “[D.S.] the

Wolf Man” when he worked at a warehouse in Mineola, and that everyone in the town referred

                                                23
to him by those names. According to S.K., when they were out in public with the children,

people called him “the Boogie Man” or “[D.S.] the Wolf Man.” K.K. repeatedly told her foster

parents that she was afraid of the “Boogie Man,” which K.K. identified as D.S. Moreover, K.K.

told her foster parents that D.S. had choked her, and she reenacted the event by choking her own

doll in three different ways. Photographs also showed that K.K. had blue marks under her chin

and around her neck.

       To further inflame the living situation, Z.K. had made an outcry of sexual abuse against

D.S. He also told his foster mother that he had learned how to slap people in the face from D.S.

Yet, notwithstanding the children’s allegations against D.S., S.K. made it clear that she intended

to continue living with her four children in the same small portable building with D.S. At the

time of the hearing, S.K. and D.S. were still married, S.K. said that she still loved D.S., and D.S.

continued to provide S.K. with a place to live and continued to be her source of income.

               3.      The Children’s Health and Medical Conditions

       Ariel Angel, who was the children’s caseworker, testified that she became involved with

the family in January 2018 and that S.K.’s care of her children’s health and medical conditions

was deficient. As a part of her job, Angel was to ensure that S.K. got the children to their dental

and medical appointments. According to Angel, S.K. scheduled one dentist appointment, but she

never took the children to the appointment. Angel said that throughout the time she worked with




                                                24
S.K., “her housing was unstable.” Angel explained that S.K. had lived in a variety of different

places, either with other individuals or sometimes in a motel.19

         Angel also testified that L.K. had what she believed to be ringworm. Ultimately, the

ringworm spread to Z.K. Angel impressed on S.K. the urgent need for medical assistance. Yet,

when Angel called L.K.’s doctor and asked if L.K. had been in to see him for the ringworm

problem, the nurse told her that there was nothing in the chart to indicate that S.K. and L.K. had

been there. Further, S.K. was repeatedly advised that her children needed medical and dental

care. As with the children’s nutritional needs, the Department workers assisted S.K. with

making the children’s appointments, and they instructed her on how to get them to their

19
  S.K. conceded that she had changed residences several times between 2013 and 2018 and that, on many occasions,
she had lived with her mother. While S.K. was pregnant with R.H., she lived with her mother for a few months in
Hawkins. After she gave birth to R.H., S.K. and R.H. went to live in a shelter in Greenville. Around 2014, they
began staying in a Greenville motel “[f]or a little bit” because that was where her mother was working. After
moving out of the motel, they went to live with S.K.’s cousin in Longview “[m]aybe a year, year-and-a-half going
on two years, I mean.” In 2015, R.H., S.K., and her mother went to live with S.K.’s boyfriend in a camper at a RV
park in Hawkins. At that point, S.K. became pregnant with Z.K.
          By the time S.K. delivered Z.K. in May 2015, S.K., along with both children, moved to an RV park in
Tyler to live with her mother and her mother’s boyfriend. After a few months in Tyler, S.K. moved to San
Augustine with her two children, where they lived with non-relatives, along with some of their children. S.K., R.H.,
and Z.K. stayed in San Augustine for six months, at which time S.K. had an open case with the Department.
          Sometime in 2016, S.K. and her two children moved to Lufkin, where S.K. became pregnant with K.K.
Shortly after their stay in Lufkin, they all moved back to San Augustine to live with her mother once again. S.K.
gave birth to K.K. in San Augustine. After K.K. was a “few months old,” S.K. decided to move her family back to
the trailer in Hawkins, where she stayed a few months. After living in Hawkins, S.K. and her children moved to
Gilmer and lived in a two-bedroom trailer for about a month. After living in Gilmer, they “moved to Ore City with
her cousin, and that’s where [she] was sexually assaulted and got pregnant with L.K.”
          When S.K. was about two or three months into her pregnancy with L.K., S.K. informed her mother of the
assault, and S.K. and her children went back to Gilmer and “got [their] old trailer back.” S.K. stated that they stayed
at the Gilmer residence until she was about eight months’ pregnant with L.K., at which time S.K. and her children
moved to a house in Big Sandy.
          After that, the family went to live with her brother in Gilmer, and the Department became involved again.
About a month later, S.K. gave birth to L.K. After L.K.’s birth, S.K. decided to move because she “was tired of
babysitting his kids along with having to take care of [her own children].” S.K. then moved into Highway 80
Rescue Mission.
          About a month later, L.K. was removed from S.K.’s care. After S.K. left the rescue mission, she went to
stay in a Longview hotel with her mother. From there, S.K. and her mother moved to Diana, and while there, they
lived with her mother’s best friend. On May 29, 2018, S.K. voluntarily discontinued her parental responsibilities,
and the remaining three children were removed from her care.
                                                         25
appointments.          Regardless, she failed on numerous occasions—before, during, and after

monitored return—to provide her children with the medical and dental care that they so

desperately needed. Nevertheless, Angel believed that S.K. had done her best to raise her

children, and she did not question whether S.K. loved her children.

                  4.       S.K.’s Mental Health

         There was also evidence that S.K. suffered from mental health issues, including visual

and auditory hallucinations and bipolar issues. Dan Boyton, a psychologist, testified that, in June

2018, he had an opportunity to do a psychological examination of S.K. According to Boyton,

S.K. had informed him that she had been previously diagnosed with bipolar disorder.                                In

addition, she reported to him that she had experienced auditory and visual hallucinations that

would “tell her negative things about herself,” that she had anxiety, and that she saw dead

relatives.    Boyton explained that that kind of behavior signaled “a psychotic condition.”

Moreover, S.K. reported that she was depressed and that the depression “usually stay[ed].”

         Boyton testified that S.K. had submitted to several psychological examinations and an

I.Q. test. She scored 85 on an I.Q. test, and according to Boyton, her score was below the

average range. Boyton explained that one of the examinations resulted in findings that S.K. had

several “personality characteristics,” including, among others, bipolar personality disorder,20




20
  Boyton testified that a bipolar personality disorder is characterized by periods of depression and periods of mood
elevation. Such a disorder, if left untreated, could result in placing a child in a dangerous situation. Boyton
explained, “Well, when you’re in a depressed mood, you can stay in bed for long periods and not care for the
children. When you’re in an elevated mood, you think everything is good regardless of the external
environment . . . .” As a result, a child could be living in a very poor environment and lacking in basic necessities,
but a person with borderline personality might think the environment is perfectly suitable for the child.
                                                         26
borderline personality disorder,21 paranoid personality disorder,22 schizotypal personality

disorder,23 and avoidant personalities.24 In addition, other examination results showed that S.K.

lacked nurturing skills, had difficulty parenting under stress, strongly believed in corporal

punishment, and would probably expect more from her children than they were developmentally

able to give at a particular age. According to Boyton, individuals with these types of issues will

“expect their children to make their life better by providing for them versus them providing for

the children.”

         Boyton also performed a child abuse potential inventory, which predicts a person’s

capacity to commit child abuse. According to Boyton, S.K. received a high score on that

particular test. Boyton clarified, “It doesn’t mean she did it, just means she’s a high risk for it.”

Moreover, Boyton stated that, instead of giving honest answers to the questions, S.K. gave what

she believed to be socially acceptable answers. Yet even though she was attempting to give

socially acceptable answers, she still received a high score on the test. Boyton concluded that

S.K. had “a bipolar I disorder, with the most recent episode depressed with psychotic features.”


21
  According to Boyton, a person with borderline personality disorder feels “misunderstood,” and “they have a lot of
stormy relationships, and everything always feels better somewhere else.” Boyton said a person with borderline
personality disorder “is almost impossible to treat but not quite that far.” He continued, “They’re going to feel like
their life is always going [to] be better somewhere else rather than where it is.”
22
  Boyton also testified that, basically, a person with paranoia personality disorder is very suspicious of others, and
sometimes their suspicions are not based in reality. Boyton said that, when paranoia personality disorder is
combined with hallucinations and bipolar disorder, he becomes even more concerned from a psychological
standpoint. Children placed in such circumstances are in even greater danger.

 According to Boyton, people with schizotypal personality disorder are “very suspicious.” He continued, “[T]hey
23

hear things that aren’t quite there.”
24
  According to Boyton, a person with avoidant personality disorder “feel[s] deeply hurt when criticized. They tend
to avoid things rather than just actually do them.” Boyton explained that an individual with this personality disorder
might avoid addressing a child’s allegation that he had been physically abused.
                                                         27
He said, “It’s very similar to schizophrenia, where it means they have periods where they

hallucinate, both, in this case, auditory and visual, lose touch with reality.”

        Boyton also diagnosed S.K. with a general anxiety disorder. Based on her results,

Boyton asked S.K. to see a physician so she could get a mood stabilizer and an antipsychotic.

According to Boyton, under those circumstances, if S.K. did not get the treatment she needed,

she would continue to have elevated moods, depression, and psychotic behavior. Boyton was of

the opinion that it would be a “problem” for S.K. to parent children under the age of five years

old and that if she did not see a physician, participate in counseling, and start taking medication,

she would be placing her children in a dangerous environment. Boyton also opined that an

individual who had family support could lead a productive life if they received treatment, but

that they would always need treatment. Although Boyton recommended that S.K. get treatment,

S.K. acknowledged that she had not done so.25 Boyton opined that, without treatment, S.K.’s

issues would very likely result in negative or dangerous consequences to her children. S.K.’s

inappropriate behavior and acts of omission created an environment that repeatedly endangered

the physical and emotional well-being of her children.

        C.       Conclusion

        We find that the evidence was legally and factually sufficient to establish that S.K.

“knowingly placed or knowingly allowed the child[ren] to remain in conditions or surroundings

which endanger the physical or emotional well-being of the child[ren]” and that she “engaged in

conduct . . . which endangers the physical or emotional well-being of the child[ren].” TEX. FAM.

 S.K. conceded that her service plan required her to follow all of Boyton’s recommendations, but she claimed that
25

Boyton never told her that she needed to get medical help.
                                                       28
CODE ANN. § 161.001(b)(1)(D), (E). Accordingly, we find that the evidence was legally and

factually sufficient to support termination of S.K.’s parental rights under subsections D and E of

Section 161.001 of the Texas Family Code.26 Therefore, we overrule S.K.’s first point of error.

IV.      Termination of S.K.’s Parental Rights Was in the Children’s Best Interest

         In her second point of error, S.K. contends that the evidence was legally and factually

insufficient to show that termination of her parental rights was in the best interests of the

children. We disagree.

         A.       Applicable Law

         “There is a strong presumption that keeping a child with a parent is in the child’s best

interest.” In re J.A.S., Jr., No. 13-12-00612-CV, 2013 WL 782692, at *7 (Tex. App.—Corpus

Christi Feb. 28, 2013, pet. denied) (mem. op.) (citing In re R.R., 209 S.W.3d 112, 116 (Tex.

2006) (per curiam)). “Termination ‘can never be justified without the most solid and substantial

reasons.’” In re N.L.D., 412 S.W.3d 810, 822 (Tex. App.—Texarkana 2013, no pet.) (quoting

Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex. 1976)).

         In determining the best interests of a child, courts consider the following Holley factors:

         (1) the desires of the child, (2) the emotional and physical needs of the child now
         and in the future, (3) the emotional and physical danger to the child now and in
         the future, (4) the parental abilities of the individuals seeking custody, (5) the
         programs available to assist these individuals, (6) the plans for the child by these
         individuals, (7) the stability of the home, (8) the acts or omissions of the parent
         that may indicate the existing parent-child relationship is not a proper one, and
         (9) any excuse for the acts or omissions of the parent.

26
  “Only one predicate finding under Section 161.001[b](1) is necessary to support a judgment of termination when
there is also a finding that termination is in the child’s best interest.” O.R.F., 417 S.W.3d at 37 (quoting A.V., 113
S.W.3d at 362) (citing In re K.W., 335 S.W.3d 767, 769 (Tex. App.—Texarkana 2011, no pet.)). Because we find
that there was legally and factually sufficient evidence under grounds D and E to terminate S.K.’s parental rights, we
find it unnecessary to discuss her complaint as it relates to ground O.
                                                         29
Id. at 818–19 (citing Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976)); see E.N.C., 384

S.W.3d at 807; see also TEX. FAM. CODE ANN. § 263.307(b). “It is unnecessary to prove all of

these factors as a condition precedent to parental-rights termination.” In re C.A.J., 459 S.W.3d

175, 183 (Tex. App.—Texarkana 2015, no pet.) (citing C.H., 89 S.W.3d at 27). Further, we may

consider evidence used to support the grounds for termination of parental rights in the best-

interest analysis. C.H., 89 S.W.3d at 28.

       B.      Analysis

       As to the first Holley factor, there was some evidence that R.H. had more trouble than the

other children when he was removed from S.K. and placed in foster care, but there was very

little, if any, additional evidence as to the other children’s desires. And, despite R.H. having

difficulties with the initial removal, when he was returned to his foster home after being with

S.K. on monitored return, he told his foster mother that “he was home.” Yet, Wicke, Angel, and

Valerie said that they believed S.K. loved her children. We find the first Holley factor to be

neutral.

       As to the remaining Holley factors, S.K. has had a long history of neglecting her

children’s physical and emotional well-being. She failed to make sure that the children had

proper nutrition, and she also failed to make or keep some of their medical and dental

appointments when the children were on monitored return. If those appointments had been

annual checkups, her failure would not have been as egregious; however, the children’s

appointments were related to serious physical issues, which they had incurred when they were

with S.K. prior to the children’s initial removal.
                                                 30
        In addition, S.K. had subjected her children to unstable living situations for their entire

lives. At the time of trial, she was living with D.S. in an ill-suited and unsafe building that was

meant not only to accommodate D.S. and S.K, but also four young children. Considering the

building’s substandard condition, emotional and psychological issues could, and more than likely

have, arisen. Notably, S.K. has made clear that she had no plans in the future to remedy the

children’s living situation. This is so even though the children had made outcries of physical and

sexual abuse against D.S. Further, S.K. had been diagnosed with some severe psychological

issues, and she indicated that she had no plans to address those issues. Moreover, there was

testimony that, if S.K. left her psychological or emotional concerns untreated, there would be

negative consequences to the children.

        In contrast, the children’s foster parents had, for the first time in the children’s lives,

provided them with stable and secure homes. The families were seeing to the children’s mental,

emotional, physical, and health-care needs, and the children were thriving after their initial

removal and when they were returned to their foster families after being with S.K. on monitored

return. The foster parents intended to continue caring for the children and planned on adopting

them. The parents testified that they were willing to do anything within their power to make sure

that the children grew up to be productive and well-adjusted individuals.

        For those reasons, we find that there was legally and factually sufficient evidence to

support the trial court’s finding that it was in the children’s best interests to terminate S.K.’s

parental rights.

        We, therefore, overrule her second point of error.

                                                31
V.     Conclusion

       Having found legally and factually sufficient evidence to support the trial court’s findings

that grounds for termination were present and that termination of S.K.’s parental rights was in

the best interests of R.H., Z.K., K.K., and L.K., we affirm the trial court’s order.




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:        March 17, 2021
Date Decided:          April 30, 2021




                                                 32